 

 

, Case 1:20-cv-04340-GBD-RWL Document 23 Filed 08/21/20 Page1of3
PROCESS RECEIPT AND RETURN

U.S. Department of Justice

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

United States Marshals Service See "Instructions for Service of Process by US. Marshal"
PLAINTIFF COURT CASE NUMBER
Abraham Gross 20-cv-04340-GBD-SN
DEFENDANT TYPE OF PROCESS | x we =
The City of New York et al Summons & Complaint C
NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO: SEIZE OR PONDEMN
SERVE Louise Carroll eo ON ‘
ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code) oe aa
New York City Department of Housing Preservation & Development, 100 Gold Street New York; NY Boss:
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to bg. } root
served with this fonn 288° ae em ee
Pro Se: Abraham Gross Number of parties to be’ 4 ~ ee cE
40 W. 77th St. served in this case ay z .
Apt. 10C Check for service uo = we
New York, NY 10024 on U.S.A. Le. 3 By

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (fnelude Business and Alternate ‘Addr ested

  
 

 

 

 

 

 

 

All Telephone Numbers, and Estimated Times Available for Service): = we
orn
wht = i
= OL
Signature of Attomey other Originator requesting service on behalf of: i PLAINTIFF TELEPHONE NUMBER DA TE 2 | 722020
[1 DEFENDANT 212-805-0175 "787 =
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE
Tacknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk ga comme AE Tye aa
number of pracess indicated, Origin _¢ Serve Ark #
(Sign only jor USM 285 if more b2 os SY Vi 24 ef
No. | No, r - . :
than one USM 283 is submitted) 0 0) S Ei" . ith ? q 2020 é

 

 

 

 

 

[ hereby certify and return that 1 [[} have personally served Ted Tave legal evidence of service, [[] have executed as shown in "Remarks", tha process described on the wr
individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc. shown at the address itisbrted below. “aa cee

Sa barge!

CJ Thereby certify and retum that [ am unable to Jocatc the individual, company, corporation, etc, named above (See remarks below)

”

Signaturé of U.S. Marshal or Deputy

74, CUAL LE / 4

 

Name and title of individual served (if not shown above) Time [] am

Lj pm

    
 

 

 
   
 

Address (complete only different than shown dbove)

'

 

 

 

 

 

 

 

 

 

 

Seyvice Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposils | Amount owed to U.S. Marshal* o1 |
(tactuding endeavers) (Amount of Refund*) \
<00 oO%
PO REMARKS os id). .
: . ve on (IAW SeVvice
—, weet am "1 spl UE -
mj 4
ME:

 

Na cease

Form USM-285
PRIOR VERSIONS OF THIS FORM ARE OBSOLETE QO y2y O- Rev. LU/L8

 

 
 

 

Case 1:20-cv-04340-GBD-RWL Document 23 Filed 08/21/20 Page 2 of 3

U.S. Department of Justice
United States Marshals Service
Southern District of New York

 

 

oUOU Pearl Street, suite 400, New York, NY¥ TQU07

STATEMENT OF SERVICE BY MAIL AND ACKNOWLEDGMENT
OF RECEIPT BY MAIL OF SUMMONS AND COMPLAINT

A. STATEMENT OF SERVICE BY MAIL Bs os

United States District Court Pe BS
for the me

Southern District of New York co
UG

 

Civil File Number 20 civ.4340° £5
July 27, 2020 -
Abraham Gross vs.

The City of New York, et al.

 

TO: Louise Carroll
New York City Department of Housing Preservation & Development
100 Gold Street
New York, NY 10038

The enclosed summons and complaint are served pursuant to Rute 4{e)(4) of the Federal
Rules of Civil Procedure and section 312-a of the New York Civil Practice Law and Rules.

To avoid being charged with the expense of service upon you, you must sign, date, and
complete the acknowledgment part of this form and mail or deliver this original completed form to
the U.S. Marshals Service within 30 days from the date you receive this form. A self-addressed
envelope has been included for your convenience, You should keep a copy for your records or for
your attorney.

If you do not complete and return the form to the U.S. Marshals Service within 30 days, you
(or the party on whose behalf you are being served) may be required to pay expenses incurred in
serving the summons and complaint in any other manner permitted by law, and the cost of such
service as permitted by law will be entered as a judgment against you.

The return of this statement and acknowledgment does not relieve you of the necessity toa
answer the complaint or petition.

Under a standing order of the Court, filed December 30, 2013, ifa defendant or defendant's
agent returns the acknowledgment form within 30 days of receipt, the defendant will have 60 days
from the date the defendant or defendant's agent mails or delivers to the U.S, Marshals Service the
completed Acknowledgment of Receipt of Service by Mail to file and serve an answer or other
responsive pleading. If you wish to consult with an attorney, you should do so as soon as possible
before the 60 days expire.

If you are served on behalf ofa corporation, unincorporated association, parmership or
other entity, ou must indicate under your signature your relationship to the entity. [fyou are
served on shalt of another person and you are authorized to receive process, you must indicate .
under your signature your authority.

It is a crime to forge a signature or to make a false entry on this statement or on the
acknowledgment

OVER>

 
 

 

Case 1:20-cv-04340-GBD-RWL Document 23 Filed 08/21/20 Page 3 of 3

CIVIL ACTION FILE NUMBER: 20 Civ. 4340

Abraham Gross vs. The City of New York. et al.

 

B. ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND COMPLAINT OR
PETITION

I received asummons and complaint. PLEASE CHECK ONE OF THE FOLLOWING;
IF 2 IS CHECKED, COMPLETE AS INDICATED:
1. X | am not in military service.

2, | am jn military service, and my rank, serial number and branch of
service are as follows:

Rank:
Serial Number: _
Branch of service:

TOBE COMPLETED REGARDLESS OF MILITARY STATUS:

Date: August 1S 2020.
(Date this acknowledgment is executed)

i affirm the above as true under penalty of perjury

ignature

Jasmine Paul
Print Name

Attorney for Louise Carrol ; ;
Relationship to Entity/Authority to Receive Service

of Process li-e., self, orficer, attorney. ete.)

USMS OFFICIAL: BECKY BRILL
